Citation Nr: 1720607	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-20 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.  

3.  Entitlement to service connection for a right shoulder disorder.  

4.  Entitlement to service connection for a left shoulder disorder.  

5.  Entitlement to service connection for headaches, to include as secondary to service-connected disabilities.  

6.  Entitlement to service connection for a respiratory disorder, to include asthma and to include as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and her ex-spouse


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from January to July 1987; she additionally had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) service with the Army National Guard from December 1986 through March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  The Veteran timely appealed that decision.  

The Veteran and her ex-spouse testified at a Board hearing before a Veterans Law Judge in January 2013; a transcript of that hearing is associated with the claims file.  The Veterans Law Judge who held that hearing is no longer available to participate in this decision.  The Veteran was informed of this fact and of her right to another hearing before another Veterans Law Judge in an April 2017 letter.  No response to that letter has been received, and therefore the Board will assume that the Veteran does not desire another hearing.  

This case was initially before the Board in June 2014, when the above issues were remanded for additional development, as was a service connection claim for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  During the pendency of the remand, however, the AOJ awarded service connection for PTSD with panic attacks and major depression in a March 2015 rating decision.  The Board finds the psychiatric issue to be final, as the complete benefit sought on appeal as to that issue has been granted.  The psychiatric issue will no longer be discussed in this decision.  

The above issues have been returned to the Board at this time for further appellate review.  The issues of service connection for left shoulder, headache, and respiratory disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's arthritis of the lumbar spine, arthritis of the cervical spine, and degenerative arthritis of the right shoulder are related to her active military service.  


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for establishing service connection for arthritis of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for establishing service connection for arthritis of the cervical spine have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for establishing service connection for degenerative arthritis of the right shoulder have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Active military service includes active duty, any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty or any period of INACDUTRA during which the individual was disabled from an injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).

Generally, to establish a right to compensation there must be competent evidence of (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

Turning to the evidence of record, the Veteran underwent VA examinations in March 2015 which revealed diagnoses of arthritis of the lumbar and cervical spines, as well as degenerative arthritis of the right shoulder.  Consequently, the first element of service connection has been met with respect to those claims.  

Historically, the Veteran was a dual-status technician, working both as a federal employee (during the week) and then as a member of the Army National Guard, where she would have to perform periods of qualifying service for drills, etc.  In order to keep her civilian federal position, she was required to maintain status in the National Guard.  The Board notes that the Veteran's civilian co-workers were also members of the same unit during her periods of military service.  

Importantly, the Veteran alleged on appeal that she was subjected to a pattern and practice of sexual and non-sexual harassment as well as gender discrimination by her peers, particularly during her periods of National Guard service.  The Veteran stated throughout the record that she was routinely told to perform strenuous physical activities and manual labor during her period of service, including lifting and carrying heavy objects requiring a 2-person lift by herself.  The Veteran submitted several lay statements from her ex-spouse and other unit members who witnessed this pattern and practice of harassment and discrimination of the Veteran during her period of both civilian and military service.  

As noted above in the Introduction, VA awarded service connection for a psychiatric disability; the award of service connection for that disability was predicated on the pattern and practice of harassment and discrimination alleged by the Veteran.  In short, VA has conceded that the pattern and practice of harassment and discrimination of the Veteran occurred during active military service.  

Consequently, the Board must concede that, as a result of this pattern and practice of harassment and discrimination, the Veteran was subjected strenuous physical activity and manual labor during military service, including lifting and carrying heavy objects by herself which ordinarily required 2 people to lift and carry.  Thus, the second element of service connection has also been met in this case.  

Turning to the third-nexus-element, the March 2015 examiner opined that the Veteran's arthritis of the lumbar and cervical spines, as well as the degenerative arthritis of the right shoulder were at least as likely as not related to the Veteran's military service.  She provided the following rationale respecting the lumbar spine opinion:  

[The] Veteran served in National Guard for nearly 20 years as federal technician.  Her inactive duty occupation was also federal technician.  She therefore was required to perform same physical activities for active and inactive duty.  Radiology reports she has degenerative changes in spine.  These changes would be consistent with changes in spine over time with repetitive physical stress required for her occupation.  Correspondence from various medical personnel document complications with spine starting in 1998.  [The] Veteran has not had any specific injury documented as occurring during line of duty.  However again, strenuous, repetitive physical activity can produce same medical outcome.  Since Veteran had dual obligations, I am unable to determine beyond mere speculation at what point specifically her spine condition manifested.  Since here entire career has been in one occupation (whether active or inactive duty) it is as least as likely as not that her lumbar spine degenerative disease is due to her occupation.  I am unable to otherwise opine without consideration of her military and civilian services as a whole.  Will give benefit of doubt and opine in favor of Veteran.  Reviewed lay statements regarding harassment.  Lay statement seem to be credible and without bias.  Unable to confirm nor deny that Veteran was forced to lift heavy objects by herself during military service.

The March 2015 examiner provided nearly identical rationales for the cervical spine and right shoulder opinions.  

The only medical evidence regarding a nexus in this case is the March 2015 examiner's opinions.  As the examiner explained the reasons for her conclusions based on an accurate characterization of the evidence, her opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Although the examiner was "unable to determine beyond mere speculation at what point specifically her spine condition manifested," such specific identification is not required.  The third element of a service connection claim requires only that there be a relationship between the current disability and service.

As this probative medical opinion is the only medical opinion of record, the evidence is at least in equipoise with respect to whether the Veteran's lumbar spine, cervical spine, and right shoulder disorders are related to her active military service.  In this regard, the above analysis reflects that the current disabilities are at least in part due to the Veteran's periods of ACDUTRA and/or INACDUTRA, even though there were periods during the relevant time period when she was not on such duty status.  As the reasonable doubt created by the relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for these disabilities is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for arthritis of the lumbar spine is granted.  

Service connection for arthritis of the cervical spine is granted.  

Service connection for degenerative arthritis of the right shoulder is granted.  


REMAND

The Board remanded the bilateral shoulder, headache and respiratory disorders in June 2014 in order for VA examinations to be performed; examinations were accomplished in March 2015.  However, the left shoulder was not addressed in that examination.  Likewise, respecting the headache and respiratory claims, the examiner opined that she was unable to opine beyond mere speculation whether those disorders were as least as likely as not related to or aggravated by military service; she further noted that as mental health was beyond her scope of practice, she was also unable to opine without speculation as to whether the Veteran's psychiatric disability caused or aggravated the headaches and respiratory disorders.  The March 2015 examinations and medical opinions are therefore inadequate.

Accordingly, a remand is necessary so as to obtain a medical opinion and to ensure compliance with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order). 

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Obtain an opinion from an appropriate specialist physician that has not previously participated in this case in order to determine whether her left shoulder disorder is related to service or her service-connected disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file, the physician should state all left shoulder disorders found, to include any arthritic condition thereof.  Then, the physician should then opine whether any left shoulder disorders found at least as likely as not (50 percent or greater probability) began during or are otherwise the result of military service, to include the conceded heavy lifting and other physical labor by herself even though it required 2 people.  

If the answer to the above question is negative, the physician should opine whether the Veteran's left shoulder disorders at least as likely as not were (a) caused by; or, (b) aggravated (i.e., worsened beyond the normal progression of the disease) by the Veteran's service-connected disabilities, to include any compensation due to her right shoulder or cervical spine disabilities.

If aggravation of the Veteran's left shoulder disorder by her service-connected disabilities is found, the examiner must attempt to establish a baseline level of severity of her left shoulder disorder prior to aggravation by the service-connected disabilities.

Finally, the physician should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

2.  Request an opinion from an appropriate specialist physician that has not previously participated in this case in order to determine whether her headache disorder is the result of military service or secondary to a service-connected disability.  The claims folder must be made available to the examiner.  All tests deemed necessary should be conducted.

After review of the claims file, the physician should indicate whether the Veteran has any headache disorder.  If so, the examiner should opine whether that disorder at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service.

If the answer to this question is negative, the physician should opine whether the Veteran's headache disorder at least as likely as not were (a) caused by; or, (b) aggravated (i.e., worsened beyond the normal progression of the disease) by the Veteran's service-connected disabilities, to particularly include any stress related to her PTSD and/or cervical spine disabilities.

If aggravation of the Veteran's headache disorder by her service-connected disabilities is found, the physician must attempt to establish a baseline level of severity of her headache disorder prior to aggravation by the service-connected disabilities.

Finally, the physician should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

3.  Request an opinion from an appropriate specialist physician that has not previously participated in this case in order to determine whether any respiratory disorder, to include asthma, is the result of military service or secondary to a service-connected disability.  The claims folder must be made available to the examiner.  All tests deemed necessary should be conducted.

After review of the claims file, the physician should indicate any respiratory disorders found, to include asthma.  If so, the physician should opine whether that disorder at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service.

If the answer is in the negative, the physician should opine whether the Veteran's respiratory disorder, to include asthma, at least as likely as not were (a) caused by; or, (b) aggravated (i.e., worsened beyond the normal progression of the disease) by the Veteran's service-connected disabilities, to particularly include any stress related to her PTSD.

If aggravation of the Veteran's respiratory disorder, to include asthma, by her service-connected disabilities is found, the examiner must attempt to establish a baseline level of severity of her respiratory disorder prior to aggravation by the service-connected disabilities.

Finally, the physician should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for left shoulder, headaches, and respiratory disorders.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


